Citation Nr: 1118476	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1952 to April 1954, served in the U. S. Army Reserves from April 1954 to December 1954, and was a member of the Army National Guard from December 1954 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent cause, to appear for a scheduled hearing in February 2011.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2008.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in the August 2008 VA correspondence.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the record shows the Veteran's service treatment records may be incomplete and that additional records may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in October 2008 VA notified the Veteran that records may have been lost due to fire and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  Subsequent VA efforts to obtain additional service treatment records yielded only a December 1954 National Guard enlistment examination report.  Additional efforts to obtain service treatment records would be futile. 

The Board notes that the Veteran asserted that he "was an artilleryman in Korea" and that he had fired large caliber machine guns and cannons during military service.  See statement from Veteran dated in July 2008.  He also stated he had ringing in the ears which began after that noise exposure and that "[b]y the time of his discharge [he] had lost most of [his] hearing."  His spouse reported that they had been married since 1949 and that he had talked about going to the firing range at Fort Bliss.  See statement from spouse dated in October 2008.  She also stated that at his discharge "he was told about his hearing."  His sister recalled that while he was in service he talked about firing the big guns and that his duties included cooking out on the firing range.  See statement from sister dated in October 2008.  In correspondence dated in October 2008 the Veteran asserted that although his discharge report showed his military occupational specialty (MOS) was cook his additional duties included firing machine guns and cannons.  

The available service records include a discharge report showing the Veteran had over six months of active service prior to his beginning of training to become a cook.  It was noted that he had no foreign and/or sea service and that his most significant duty assignment had been with an anti-aircraft artillery battery.  See DD Form 214.  A December 1954 National Guard enlistment examination revealed hearing acuity of 15/15, bilaterally, on whispered and spoken voice testing.

An October 2008 private audiologist's report noted the Veteran reported significant noise exposure from artillery in his duties as a gunner.  The diagnoses included binaural hearing loss and unilateral tinnitus.  It was noted, in essence, that based upon the Veteran's reported military history it was as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise during active service.  

Upon review of the evidence of record the Board finds that additional development is required for adequate determinations.  Although the RO found noise exposure during active service could not be conceded due to evidence demonstrating the Veteran's MOS was cook, the Veteran has provided credible evidence that he was exposed to weapons noise, at least to some extent, during basic and advanced individual training.  The available evidence does not support the Veteran's report to the October 2008 private audiologist that he had significant noise exposure as a "gunner."  The Court has held, however, that the threshold is low when determining whether the evidence "indicates" that a current disability "may be associated" with military service.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that an etiology opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hearing loss and/or tinnitus as a result of active service.  The examiner should be notified that VA concedes the Veteran was exposed to routine weapons training noise during basic and advanced individual training.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


